 
 
I 
111th CONGRESS
1st Session
H. R. 2966 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2009 
Mr. Nadler of New York introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny any deduction for direct-to-consumer advertisements of prescription drugs. 
 
 
1.Short titleThis Act may be cited as the Say No to Drug Ads Act. 
2.Disallowance of deduction for direct-to-consumer advertisement of prescription drugs 
(a)General rulePart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not deductible) is amended by adding at the end the following new section: 
 
280I.Direct-to-consumer advertisement of prescription drugsNo deduction shall be allowed under this chapter for any amount paid or incurred for a direct-to-consumer advertisement of a prescription drug. 
(b)Clerical amendmentThe table of sections for part IX of subchapter B of chapter 1 of such Code is amended by adding at the end thereof the following new item: 
 
 
Sec. 280I. Direct-to-consumer advertisement of prescription drugs.. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2009. 
 
